      Case 8:18-bk-13311-CB               Doc 156 Filed 12/11/18 Entered 12/11/18 14:39:48                            Desc
                                            Main Document Page 1 of 2


 1     William N. Lobel, SBN 93202
       Pachulski Stang Ziehl & Jones LLP
 2     650 Town Center Drive, Suite 1500
       Costa Mesa, CA 92626                                                                FILED & ENTERED
 3     Tel: 714-384-4740
       Fax: 714-384-4741
 4     wlobel@pszjlaw.com                                                                        DEC 11 2018
 5     [Proposed] Attorneys for Ruby’s Diners, Inc., et al.
        Debtors and Debtors-in-Possession                                                   CLERK U.S. BANKRUPTCY COURT
                                                                                            Central District of California
 6                                                                                          BY le         DEPUTY CLERK


 7

 8                                          UNITED STATES BANKRUPTCY COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

10 In re:                                                                Case No. 8:18-bk-13311-CB

11 RUBY’S DINER, INC., a California                                      Chapter 11
     corporation, et al.,1
12                                                                       (Jointly Administered With Case Nos.
                         Debtors and Debtors-in Possession,              8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-bk-
13 Affects:                                                              13199-CB; 8:18-bk-13200-CB; 8:18-bk-13201-
                                                                         CB; 8:18-bk-13202-CB)
14         All Debtors

15         RUBY’S DINER, INC., ONLY                                      ORDER GRANTING STIPULATION
                                                                         BETWEEN THE DEBTORS AND FAMILY
16         RUBY’S SOCAL DINERS, LLC, ONLY                                TREE PRODUCE, INC. RESOLVING
                                                                         OMNIBUS OBJECTION OF FAMILY TREE
17         RUBY’S QUALITY DINERS, LLC, ONLY                              PRODUCE, INC. TO DEBTORS’
                                                                         EMERGENCY MOTIONS FOR ORDER (A)
18                                                                       AUTHORIZING INTERIM USE OF CASH
           RUBY’S HUNTINGTON BEACH, LTD., ONLY
                                                                         COLLATERAL, (B) GRANTING
19                                                                       ADEQUATE PROTECTION FOR USE OF
           RUBY’S LAGUNA HILLS, LTD. ONLY                                PREPETITION COLLATERAL, AND (C)
20                                                                       GRANTING RELATED RELIEF
           RUBY’S OCEANSIDE, LTD., ONLY
21
           RUBY’S PALM SPRINGS, LTD., ONLY                                 Date:            November 22, 2018
22                                                                         Time:            11:00 a.m.
                                                                           Courtroom:       5D
23                                                                         Address:         411 West Fourth Street
                                                                                            Santa Ana, CA 92701
24

25              The Court having read and considered the Stipulation Between the Debtors and Family Tree

26     Produce, Inc., Resolving Omnibus Objection of Family Tree Produce, Inc., to Debtors’ Emergency

27
       1
        The last four digits of the Debtors’ federal tax identification numbers are as follows: Ruby’s Diner, Inc. (8143); Ruby’s
28     SoCal Diners, LLC (9782); Ruby’s Quality Diners, LLC (1539); Ruby’s Huntington Beach, Ltd. (1331); Ruby’s Laguna
       Hills, Ltd. (6603); Ruby’s Oceanside, Ltd. (9104); and Ruby Palm Springs, Ltd. (9627).

                                                                 1
     Case 8:18-bk-13311-CB             Doc 156 Filed 12/11/18 Entered 12/11/18 14:39:48                            Desc
                                         Main Document Page 2 of 2


 1   Motions for Order (A) Authorizing Interim Use of Cash Collateral; (B) Granting Adequate Protection

 2   for Use of Prepetition Collateral entered into between the Debtors’ and Family Tree Produce, Inc. filed

 3   on October 12, 2018 as Docket #108, the “Stipulation”),2 and with good cause shown,

 4           IT IS ORDERED:

 5           1.       The Stipulation is approved.

 6

 7                                                                ###

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24         Date: December 11, 2018

25

26
27

28   2
      All capitalized terms which are not defined in this Order shall have the same meanings as provided to such terms in the
     Motion.

                                                              2
